                                          Case 5:18-cv-02349-BLF Document 416 Filed 09/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                                Case No. 18-cv-02349-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER GRANTING
                                                  v.                                        ADMINISTRATIVE MOTIONS TO
                                  10
                                                                                            SEAL
                                  11     CHAD WOLF, et al.,
                                                                                            Re: Dkt. Nos. 373, 393
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            In connection with defendants’ motion for reconsideration (Dkt. No. 379), the parties seek

                                  15   to seal portions of their briefing and accompanying documents. Dkt. Nos. 373, 393. Having

                                  16   considered the parties’ submissions, the Court grants the administrative motions, as set forth

                                  17   below.

                                  18            There is a strong presumption in favor of access by the public to judicial records and

                                  19   documents accompanying dispositive motions that can be overcome only by a showing of

                                  20   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  21   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  22   However, the presumption does not apply equally to a motion addressing matters that are only

                                  23   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  24   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  25   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  26   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  27   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  28            The parties’ motions to seal concern information submitted in connection with a discovery
                                          Case 5:18-cv-02349-BLF Document 416 Filed 09/17/20 Page 2 of 2




                                   1   dispute over whether defendants have appropriately applied confidentiality designations pursuant

                                   2   to the Amended Protective Order (Dkt. No. 256). The underlying discovery dispute does not

                                   3   address the merits of the parties’ claims or defenses, but rather whether defendants’ confidentiality

                                   4   designations are proper. The material to be sealed is only tangentially related to the merits of the

                                   5   case. The Court therefore applies the “good cause” standard of Rule 26(c).

                                   6          Defendants contend that the material proposed to be filed under seal encompasses

                                   7   information which, if publicly known, could harm national security and law enforcement interests,

                                   8   which the parties dispute. Dkt. Nos. 373-1, 400. The Court’s order on defendants’ motion for

                                   9   reconsideration concerns the propriety of defendants’ confidentiality designations—issues that are

                                  10   similar to the issues presented in the administrative motions. The Court’s order on reconsideration

                                  11   is subject to review by the presiding judge, and if review is sought, the resolution of such review

                                  12   may impact whether the material proposed to be filed under seal should be filed under seal. In
Northern District of California
 United States District Court




                                  13   these circumstances, and to preserve the status quo, the Court finds that good cause exists to seal

                                  14   the following material:

                                  15
                                                          Document                                       Portions to be Sealed
                                  16
                                        Declaration of Gabriel K. Poling in Support of       Highlighted portions on pp. 4–8
                                  17    Defendants’ Motion for Reconsideration (Dkt.
                                        No. 379-2)
                                  18
                                  19                                                         Highlighted portions on the following:
                                        Plaintiffs’ Opposition to Defendants’ Motion
                                                                                             Page 7, lines 6, 7, 8, 18, 19-20, 22
                                  20    for Reconsideration (Dkt. No. 394)
                                                                                             Page 8, lines 3, 4-5, 27
                                  21                                                         Page 9, lines 2, 28
                                                                                             Page 10, lines 2-3, 26-27
                                  22                                                         Page 12, 2-3

                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: September 17, 2020
                                  25

                                  26

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
                                                                                         2
